DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 51-74 are pending.
	Claims 1-50 have been cancelled.
	Claims 51-74 have been added.
	Claims 51-74 are examined on the merits.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	The claimed invention (claims 69-74) is directed to a judicial exception and/or natural phenomenon without significantly more. The claim(s) recite(s) a method of diagnosing pancreatic cancer based on the detection of one or more glycoforms of a Lewis antigen and one or more glycoforms of MUC5AC and imaging the pancreas.  The presence of these two different glycoforms in biological sample at a different level than a statistically validated threshold for the corresponding glycoforms and imaging an abnormality on the pancreas is indicative that the subject has pancreatic cancer. This judicial exception is not integrated into a practical application because gathering information and observing levels of the said markers in a biological sample from a subject and viewing abnormalities on images of a pancreas required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The analysis as set forth in the 2019 Guidance is as follows:
	Step 1: Yes, claims are drawn to a method which is one of the four statutory categories, a process.
	Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. The claims describe the relationship between the level of at least one glycoform of a Lewis antigen, the level of at least one glycoform of MUC5AC in a subject’s biological sample, as well as the image of a pancreas with a visual tumor and/or lesion is indicative of pancreatic cancer.
	Step 2A, prong 2: No, the judicial exception is not integrated into a practical application.  The claims do not rely on or use the exception here.  Once the levels of at least one glycoform of a Lewis antigen and at least one glycoform of MUC5AC detected at a different level than a statistically validated threshold for the said glycoforms and the presence of a lesion and/or tumor on the pancreas detected by conventional imaging means, there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
	Step 2B: There is no inventive concept present in the clams.  The steps of analyzing and validating the level of at least one glycoform of a Lewis antigen and at least one or more glycoform of MUC5AC in a biological sample at a different level than the statistically validated threshold for the said glycoforms and the observation of a pancreas with a lesion and/or tumor is established by well understood, routine conventional methods, and in addition they are pre-solution activity, i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the different levels of glycoforms with an additional screening assay of imaging the pancreas with subsequent observation of a tumor and/or lesion identifies an individual as having pancreatic cancer. The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B.   
Claims 69-74 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting at least one glycoform of Lewis antigen, at least one glycoform of MUC5AC in a biological sample and imaging a visible tumor mass on/in pancreas is indicative of pancreatic cancer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field.  Such activities are normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such law. Detection of complexes comprising candidate cancer glycoforms and binding agents and imaging to evaluate patients with suspected pancreatic cancer has been observed by applicant but not engineered by applicant. The claims do not add significantly more to the natural phenomenon because the claims do not require a novel reagent, apparatus or incorporate a novel treatment based on the correlation. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “detecting”, “obtaining”, “diagnosing” and “image”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.












Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 69, 70 and 72-74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (Cellular and Molecular Gastroenterology and Hepatology 2(2): 210-221 and 221.e1-221.e15, March 2016).  Tang discloses profiling multiple glycans and mucin glycoforms in plasma from subjects to differentiate between pancreatic cancer and benign pancreatic disease utilizing antibody arrays, see Methods on page 210; and page 212, Antibody…section.  Cancer antigen 19-9 (CA19-9), also art known as sialyl-Lewis A (sLeA) glycan and its glycoforms, as well as glycoforms of MUC5AC were measured with antibodies, TRA-1-60 and 7LE, see Candidate…section on page 213.  Detected glycoforms of the Lewis antigen including for example, sulfo/sLeX/sLeA,  sLeA:sLeA, sLacNAc t1t2 and sulfur/sLeX, as well as MUC5AC glycoforms for example, sulfo/sLex/sLeA and sLacNAc t1t2, see Supplementary Tables 3 and 4 on page 221.e14; page 221.e15.
	Tang also discloses implementing statistics and analysis methods in order to set forth statistically validated thresholds for each biomarker and make a discriminate diagnosis, see page 213, Complementary…section; Figure 4 on page 217; and Cross-Validation section in 2nd column on page 221.e1.  Figure 4 and Figure 5 evidence the glycoforms of the Lewis antigen and glycoforms of MUC5AC are elevated as compared to the control levels, see page 217 and page 218, respectively.
Tang discloses imaging sections of pancreatic cancer and an adjacent control tissue via immunofluorescence, see page 221.e4.

8.	Claim(s) 51-53, 59 and 61-63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haab et al., WO 2011/082321 A1 (published 7 July 2011/ IDS Foreign Patent Documents #6 on sheet 4 submitted February 25, 2022).  Haab discloses “…methods to discriminate cystic pancreatic tumors from benign cystic lesions. That is, the present methods and assays may be used to diagnose, prognose, and treat a cancerous pancreatic lesion. In some embodiments, these methods and assays detect glycan alterations on MUC5AC in a pancreatic cyst fluid sample [as well as serum] and, in other embodiments, glycan alterations on MUC5AC are detected as a complementary biomarker to CA 19-9 [a carbohydrate antigen, a quatra-saccharide called sialy Lewis A] levels in the sample. Any assay that will detect total CA 19-9 and MUC5AC glycan levels can be used, whether assayed individually (e.g., by sandwich ELISA or other methods known in the art) or by high throughput methods (e.g., by using antibody arrays such as those described herein). 
	Further, the present invention provides a method for diagnosing the malignant
potential of a pancreatic cystic lesion in a subject, said method comprising screening for levels of glycan alteration in MUC5AC and/or of CA 19-9 antigen in pancreatic cyst fluid, wherein a difference in the level of the glycan alteration in MUC5AC and/or of CA 19-9 antigen compared to a statistically validated threshold is indicative of the malignant potential of the pancreatic cystic lesion in the subject. The statistically validated threshold may be based upon levels of biomarkers, in comparable samples obtained from a control population, e.g., the general population, or a select population of human subjects, such as subjects having pancreatic pseudocysts and serous cystadenomas. For example, the select population may be comprised of apparently healthy subjects. "Apparently healthy", as used herein, means individuals who have not previously had any signs or symptoms indicating the presence of malignant pancreatic cancer, including mucinous cystic neoplasms (MCN) and intraductal papillary mucinous neoplasms (IPMN).
The statistically validated threshold is related to the value used to characterize the level of the biomarker obtained from the subject. Thus, if the level of the biomarker is an absolute value, then the control value is also based upon an absolute value.) ”, see page 13, section 0046; and page 14, sections 00048-00050.
	“Levels of each select biomarker in the pancreatic cyst fluid sample may be
compared to a single control value or to a range of control values. If the level of the
biomarker in the sample is different than the statistically validated threshold, the test
subject is at greater risk of developing or having pancreatic cancer than individuals with levels comparable to the statistically validated threshold. The extent of the difference between the subject's biomarker(s) levels and statistically validated threshold is also useful for characterizing the extent of the risk and thereby, determining which individuals would most greatly benefit from certain aggressive therapies. In those cases, where the statistically validated threshold ranges are divided into a plurality of groups, such as the statistically validated threshold ranges for individuals at high risk, average risk and low risk, the comparison involves determining into which group the subject's level of the relevant risk predictor falls.”, see page 6, section 00017; page 10, section 00036; page 15, section 00053; and page 23, section 00084.
“[C]apture and detection antibodies (or other glycan binding proteins) to capture and detect CA 19-9 and/or MUC5AC glycan levels using sandwich ELISA, or other methods known in the art, to individually detect MUC5AC glycan levels and/or CA 19-9 levels.”, see page 16, section 00056.
	Methods of treatment of a patient having a pancreatic cystic lesion include surgically removing the pancreatic cystic lesion from the patient if the glycan level of MUC5AC and/or CA19-9 in the sample is present at the higher level, as well as “…if the glycan level in MUC5AC in the sample is different than the statistically validated threshold for MUC5AC, and if the level of CA 19-9 in the sample is different than the statistically validated threshold for CA 19-9”, see page 16, sections 00058-00060. 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 51-67, 69, 70 and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Cellular and Molecular Gastroenterology and Hepatology 2(2): 210-221 and 221.e1-221.e15, March 2016), and further in view of Yue et al. (PLoS One 6(12) e29180 and Supporting Information, December 29, 2011/ IDS reference #40 on sheet 17 submitted February 25, 2022)) and Wylie et al., US 2014/0100124 A2 (published April 10, 2014, effectively filed March 13, 2013).  Tang teaches profiling multiple glycans and mucin glycoforms in plasma from subjects to differentiate between pancreatic cancer and benign pancreatic disease utilizing antibody arrays, see Methods on page 210; and page 212, Antibody…section.  Cancer antigen 19-9 (CA19-9), also art known as sialyl-Lewis A (sLeA) glycan and its glycoforms, as well as glycoforms of MUC5AC were measured with antibodies, TRA-1-60 and 7LE, see Candidate…section on page 213.  Detected glycoforms of the Lewis antigen including for example, sulfo/sLeX/sLeA,  sLeA:sLeA, sLacNAc t1t2 and sulfur/sLeX, as well as MUC5AC glycoforms for example, sulfo/sLex/sLeA and sLacNAc t1t2, see Supplementary Tables 3 and 4 on page 221.e14; page 221.e15.
	Tang also teaches implementing statistics and analysis methods in order to set forth statistically validated thresholds for each biomarker and make a discriminate diagnosis, see page 213, Complementary…section; Figure 4 on page 217; and Cross-Validation section in 2nd column on page 221.e1.  Figure 4 and Figure 5 evidence the glycoforms of the Lewis antigen and glycoforms of MUC5AC are elevated as compared to the control levels, see page 217 and page 218, respectively.
Tang teaches imaging sections of pancreatic cancer and an adjacent control tissue via immunofluorescence, see page 221.e4.
	Tang does not teach the claimed method, wherein the sample assayed for the said glycoforms is blood serum and a treatment for pancreatic cancer is administered.
	However, Yue teaches CA19-9 and MUC5AC glycoforms can be assayed within plasma samples, as well as blood serum collected from subjects with pancreatic disorders and healthy subjects, see page 8, Serum…section. 
Wylie teaches it is routine in the art to treat pancreatic cancer, as well as pancreatic cystic lesions with surgical resection, “chemotherapy and/or radiation“, see page 1, section 0005; section 0012 bridging pages 1 and 2; and page 5, section 0034. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all documents to diagnose pancreatic cancer utilizing different biological samples and subsequently treat the pancreatic cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that once pancreatic cancer has been definitively diagnosed and characterized, medical professionals can proceed with a clinical course of treatment, surveil the cancer for recurrence, as well as “…[monitor] the course of the disease after treatment”, see all documents in their entireties, and in particular Tang, Discussion beginning on page 216; Yue page 8; and Wylie, section 0012 bridging pages 1 and 2.

12.	Claim(s) 51-67 and 69-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Cellular and Molecular Gastroenterology and Hepatology 2(2): 210-221 and 221.e1-221.e15, March 2016), and further in view of Haab et al., WO 2006/113245 A2 (published 26 October 2006/ Foreign Patent Document #4 on sheet 3 submitted February 25, 2022).  Tang teaches profiling multiple glycans and mucin glycoforms in plasma from subjects to differentiate between pancreatic cancer and benign pancreatic disease utilizing antibody arrays, see Methods on page 210; and page 212, Antibody…section.  Cancer antigen 19-9 (CA19-9), also art known as sialyl-Lewis A (sLeA) glycan and its glycoforms, as well as glycoforms of MUC5AC were measured with antibodies, TRA-1-60 and 7LE, see Candidate…section on page 213.  Detected glycoforms of the Lewis antigen including for example, sulfo/sLeX/sLeA,  sLeA:sLeA, sLacNAc t1t2 and sulfur/sLeX, as well as MUC5AC glycoforms for example, sulfo/sLex/sLeA and sLacNAc t1t2, see Supplementary Tables 3 and 4 on page 221.e14; page 221.e15.
	Tang also teaches implementing statistics and analysis methods in order to set forth statistically validated thresholds for each biomarker and make a discriminate diagnosis, see page 213, Complementary…section; Figure 4 on page 217; and Cross-Validation section in 2nd column on page 221.e1.  Figure 4 and Figure 5 evidence the glycoforms of the Lewis antigen and glycoforms of MUC5AC are elevated as compared to the control levels, see page 217 and page 218, respectively.
Tang teaches imaging sections of pancreatic cancer and an adjacent control tissue via immunofluorescence, see page 221.e4.
	Tang does not teach the claimed method, wherein the sample is blood serum and the patient’s pancreas was imaged via ultrasound (US) or computed tomography (CT) scanning.  
	However, Haab teaches methods to discriminate cystic pancreatic tumors from benign cystic lesions assaying glycan alterations on MUC5AC in a pancreatic cyst fluid sample and serum, see page 23, section 00084.  Haab also teaches imaging a pancreas utilizing CT scan, endoscopic ultrasound (EUS) and endoscopic retrograde cholangiopancreatography (ERCP), see page 10, section 00049.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to apply more than one screening strategy to validate a pancreatic disorder diagnosis.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references that at least two possible tests should be conducted, as well as analyzing multiple candidate biomarkers to confirm a pancreatic disorder such as pancreatic cancer because it has been successfully implemented prior to the effective filing date of the claimed invention, see both references in their entirety and in particular Tang, Discussion beginning on page 216; and Haab, page 10, section 0049.

13.	Claim(s) 68-70 and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Cellular and Molecular Gastroenterology and Hepatology 2(2): 210-221 and 221.e1-221.e15, March 2016), and further in view of Wylie et al., US 2014/0100124 A2 (published April 10, 2014, effectively filed March 13, 2013) and Spetzler et al., US 2014/0148350 A1 (published May 29, 2014, effectively filed May 20, 2013).  Tang teaches profiling multiple glycans and mucin glycoforms in plasma from subjects to differentiate between pancreatic cancer and benign pancreatic disease utilizing antibody arrays, see Methods on page 210; and page 212, Antibody…section.  Cancer antigen 19-9 (CA19-9), also art known as sialyl-Lewis A (sLeA) glycan and its glycoforms, as well as glycoforms of MUC5AC were measured with antibodies, TRA-1-60 and 7LE, see Candidate…section on page 213.  Detected glycoforms of the Lewis antigen including for example, sulfo/sLeX/sLeA,  sLeA:sLeA, sLacNAc t1t2 and sulfur/sLeX, as well as MUC5AC glycoforms for example, sulfo/sLex/sLeA and sLacNAc t1t2, see Supplementary Tables 3 and 4 on page 221.e14; page 221.e15.
	Tang also teaches implementing statistics and analysis methods in order to set forth statistically validated thresholds for each biomarker and make a discriminate diagnosis, see page 213, Complementary…section; Figure 4 on page 217; and Cross-Validation section in 2nd column on page 221.e1.  Figure 4 and Figure 5 evidence the glycoforms of the Lewis antigen and glycoforms of MUC5AC are elevated as compared to the control levels, see page 217 and page 218, respectively.
Tang teaches imaging sections of pancreatic cancer and an adjacent control tissue via immunofluorescence, see page 221.e4.
	Tang does not teach the claimed method, wherein a treatment for pancreatic cancer is administered and the pancreatic cancer was monitored after the said treatment with the assessment of additional biological samples.
	However, Wylie teaches it is routine in the art to treat pancreatic cancer, as well as pancreatic cystic lesions with surgical resection, “chemotherapy and/or radiation“, see page 1, section 0005; section 0012 bridging pages 1 and 2; and page 5, section 0034. 
Morever, Spetzler teaches methods for assessing and monitoring candidate biomarkers before, after treatment and at any timepoint to determine a subject’s response to the treatment after the diagnosis of cancer including pancreatic cancer, see entire Theranosis section beginning on page 107 and in particular sections 1032, 1053. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all documents to diagnose pancreatic cancer, subsequently treat the pancreatic cancer after a definitive diagnose, monitor the patient’s response to the treatment and the possible recurrence of the cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references that once pancreatic cancer has been definitively diagnosed and characterized utilizing the known glycoforms, medical professionals can proceed with a clinical course of treatment, surveil the cancer for recurrence, as well as “…[monitor] the course of the disease after treatment”, see all documents in their entireties, and in particular Tang, Discussion beginning on page 216; Theranosis section beginning on page 107 in Spetzler; and Wylie, section 0012 bridging pages 1 and 2.

14.	Claim(s) 51-53, 59, 61-63 and 68-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (PLoS ONE 6(12): e29180, 1-10, December 2011/ IDS reference #40 on sheet 17 submitted February 25, 2022), and further in view of Wylie et al., US 2014/0100124 A2 (published April 10, 2014, effectively filed March 13, 2013) and Spetzler et al., US 2014/0148350 A1 (published May 29, 2014, effectively filed May 20, 2013). Yue teaches an antibody array to measure CA 19-9 antigen, a carbohydrate structure called sialyl LewisA on MUC5AC within serum and plasma samples from subjects with pancreatic cancer utilizing antibodies, pancreatitis, as well as healthy individuals, see Abstract on page 1; page 2, Figure 1; page 3, column 1, 1st paragraph; Serum…section on page 8; and Figure S3. This assay allows one of ordinary skill in the art to better discriminate between benign disease from malignant disease, see paragraph bridging pages 3 and 4.
	Thresholds for each marker or glycoform were individually set and disparity seen in levels between samples and controls, see page 3, 1st paragraph in column 1 and; Patient…section beginning on page 3;  Improved…section beginning on page 4; Figure 4 on page 6; Figure 5 on page 7; Serum…section on page 8; and page 9, Figure S1 caption.
	Yue does not teach the method, wherein the diagnosed pancreatic cancer is treated and the pancreatic cancer was monitored after the said treatment.
	However, Wylie teaches it is routine in the art to treat pancreatic cancer, as well as pancreatic cystic lesions with surgical resection, “chemotherapy and/or radiation“, see page 1, section 0005; section 0012 bridging pages 1 and 2; and page 5, section 0034. 
Morever, Spetzler teaches methods for assessing and monitoring candidate biomarkers before, after treatment and at any timepoint to determine a subject’s response to the treatment after the diagnosis of cancer including pancreatic cancer, see entire Theranosis section beginning on page 107 and in particular sections 1032, 1053. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all documents to diagnose pancreatic cancer, subsequently treat the pancreatic cancer after a definitive diagnose, monitor the patient’s response to the treatment and the possible recurrence of the cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that once pancreatic cancer has been definitively diagnosed and characterized utilizing the known glycoforms in combination with other clinical factors, medical professionals can proceed with a clinical course of treatment, surveil the cancer for recurrence, as well as “…[monitor] the course of the disease after treatment”, see all documents in their entireties, and in particular Yue, sentence bridging pages 1, 2 and paragraph bridging pages 6 and 7; Theranosis section beginning on page 107 in Spetzler; and Wylie, section 0012 bridging pages 1 and 2.

15.	Claim(s) 51-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (PLoS ONE 6(12): e29180, 1-10, December 2011/ IDS reference #40 on sheet 17 submitted February 25, 2022), and further in view of Tang et al. (Cellular and Molecular Gastroenterology and Hepatology 2(2): 210-221 and 221.e1-221.e15, March 2016), Wylie et al., US 2014/0100124 A2 (published April 10, 2014, effectively filed March 13, 2013) and Spetzler et al., US 2014/0148350 A1 (published May 29, 2014, effectively filed May 20, 2013). Yue teaches an antibody array to measure CA 19-9 antigen, a carbohydrate structure called sialyl LewisA on MUC5AC within serum and plasma samples from subjects with pancreatic cancer utilizing antibodies, pancreatitis, as well as healthy individuals, see Abstract on page 1; page 2, Figure 1; page 3, column 1, 1st paragraph; Serum…section on page 8; and Figure S3. This assay allows one of ordinary skill in the art to better discriminate between benign disease from malignant disease, see paragraph bridging pages 3 and 4.
	Thresholds for each marker or glycoform were individually set and disparity seen in levels between samples and controls, see page 3, 1st paragraph in column 1 and; Patient…section beginning on page 3;  Improved…section beginning on page 4; Figure 4 on page 6; Figure 5 on page 7; Serum…section on page 8; and page 9, Figure S1 caption.
	Yue does not teach the method, wherein additional glycoforms of Lewis antigen and MUC5AC were assayed utilizing a TRA-1-60 anti-Lewis antigen antibody, the diagnosed pancreatic cancer is treated and the pancreatic cancer was monitored after the said treatment.
	However, Tang teaches profiling CA19-9 art known as sialyl-Lewis A (sLeA) glycan and its glycoforms, as well as glycoforms of MUC5AC were measured with antibodies, TRA-1-60 and 7LE, see Candidate…section on page 213.  Detected glycoforms of the Lewis antigen including for example, sulfo/sLeX/sLeA,  sLeA:sLeA, sLacNAc t1t2 and sulfur/sLeX, as well as MUC5AC glycoforms for example, sulfo/sLex/sLeA and sLacNAc t1t2, see Supplementary Tables 3 and 4 on page 221.e14; page 221.e15.  Figure 4 and Figure 5 evidence the glycoforms of the Lewis antigen and glycoforms of MUC5AC are elevated as compared to the control levels, see page 217 and page 218, respectively.
Wylie teaches it is routine in the art to treat pancreatic cancer, as well as pancreatic cystic lesions with surgical resection, “chemotherapy and/or radiation“, see page 1, section 0005; section 0012 bridging pages 1 and 2; and page 5, section 0034. 
Morever, Spetzler teaches methods for assessing and monitoring candidate biomarkers before, after treatment and at any timepoint to determine a subject’s response to the treatment after the diagnosis of cancer including pancreatic cancer, see entire Theranosis section beginning on page 107 and in particular sections 1032, 1053. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all documents to diagnose pancreatic cancer with the analysis of multiple candidate biomarkers, subsequently treat the pancreatic cancer after a definitive diagnosis, monitor the patient’s response to the treatment and the possible recurrence of the cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that once pancreatic cancer has been definitively diagnosed and characterized utilizing the candidate glycoform biomarkers in combination with other clinical factors, medical professionals can proceed with a clinical course of treatment, surveil the cancer for recurrence, as well as “…[monitor] the course of the disease after treatment”, see all documents in their entireties, and in particular Yue, sentence bridging pages 1, 2 and paragraph bridging pages 6 and 7; Theranosis section beginning on page 107 in Spetzler; and Wylie, section 0012 bridging pages 1 and 2.



16.	Claim(s) 51-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haab et al., WO 2011/082321 A1 (published 7 July 2011/ IDS Foreign Patent Documents #6 on sheet 4 submitted February 25, 2022), and further in view of Tang et al. (Cellular and Molecular Gastroenterology and Hepatology 2(2): 210-221 and 221.e1-221.e15, March 2016) and Spetzler et al., US 2014/0148350 A1 (published May 29, 2014, effectively filed May 20, 2013). Haab teaches “…methods to discriminate cystic pancreatic tumors from benign cystic lesions. That is, the present methods and assays may be used to diagnose, prognose, and treat a cancerous pancreatic lesion. In some embodiments, these methods and assays detect glycan alterations on MUC5AC in a pancreatic cyst fluid sample [as well as serum] and, in other embodiments, glycan alterations on MUC5AC are detected as a complementary biomarker to CA 19-9 [a carbohydrate antigen, a quatra-saccharide called sialy Lewis A] levels in the sample. Any assay that will detect total CA 19-9 and MUC5AC glycan levels can be used, whether assayed individually (e.g., by sandwich ELISA or other methods known in the art) or by high throughput methods (e.g., by using antibody arrays such as those described herein). 
	Further, the present invention provides a method for diagnosing the malignant
potential of a pancreatic cystic lesion in a subject, said method comprising screening for levels of glycan alteration in MUC5AC and/or of CA 19-9 antigen in pancreatic cyst fluid, wherein a difference in the level of the glycan alteration in MUC5AC and/or of CA 19-9 antigen compared to a statistically validated threshold is indicative of the malignant potential of the pancreatic cystic lesion in the subject. The statistically validated threshold may be based upon levels of biomarkers, in comparable samples obtained from a control population, e.g., the general population, or a select population of human subjects, such as subjects having pancreatic pseudocysts and serous cystadenomas. For example, the select population may be comprised of apparently healthy subjects. "Apparently healthy", as used herein, means individuals who have not previously had any signs or symptoms indicating the presence of malignant pancreatic cancer, including mucinous cystic neoplasms (MCN) and intraductal papillary mucinous neoplasms (IPMN).
The statistically validated threshold is related to the value used to characterize the level of the biomarker obtained from the subject. Thus, if the level of the biomarker is an absolute value, then the control value is also based upon an absolute value.) ”, see page 13, section 0046; and page 14, sections 00048-00050.
	“Levels of each select biomarker in the pancreatic cyst fluid sample may be
compared to a single control value or to a range of control values. If the level of the
biomarker in the sample is different than the statistically validated threshold, the test
subject is at greater risk of developing or having pancreatic cancer than individuals with levels comparable to the statistically validated threshold. The extent of the difference between the subject's biomarker(s) levels and statistically validated threshold is also useful for characterizing the extent of the risk and thereby, determining which individuals would most greatly benefit from certain aggressive therapies. In those cases, where the statistically validated threshold ranges are divided into a plurality of groups, such as the statistically validated threshold ranges for individuals at high risk, average risk and low risk, the comparison involves determining into which group the subject's level of the relevant risk predictor falls.”, see page 6, section 00017; page 10, section 00036; page 15, section 00053; and page 23, section 00084.
“[C]apture and detection antibodies (or other glycan binding proteins) to capture and detect CA 19-9 and/or MUC5AC glycan levels using sandwich ELISA, or other methods known in the art, to individually detect MUC5AC glycan levels and/or CA 19-9 levels.”, see page 16, section 00056.
	Methods of treatment of a patient having a pancreatic cystic lesion include surgically removing the pancreatic cystic lesion from the patient if the glycan level of MUC5AC and/or CA19-9 in the sample is present at the higher level, as well as “…if the glycan level in MUC5AC in the sample is different than the statistically validated threshold for MUC5AC, and if the level of CA 19-9 in the sample is different than the statistically validated threshold for CA 19-9”, see page 16, sections 00058-00060. 
	Haab does not teach the claimed methods, wherein additional glycoforms of Lewis antigen and MUC5AC were assayed utilizing a TRA-1-60 anti-Lewis antigen antibody, imaged performing an ultrasound (US), computerized tomography (CT) and the pancreatic cancer was monitored after the said treatment.
	However, Tang teaches profiling CA19-9 art known as sialyl-Lewis A (sLeA) glycan and its glycoforms, as well as glycoforms of MUC5AC were measured with antibodies, TRA-1-60 and 7LE, see Candidate…section on page 213.  Detected glycoforms of the Lewis antigen including for example, sulfo/sLeX/sLeA,  sLeA:sLeA, sLacNAc t1t2 and sulfur/sLeX, as well as MUC5AC glycoforms for example, sulfo/sLex/sLeA and sLacNAc t1t2, see Supplementary Tables 3 and 4 on page 221.e14; page 221.e15.  Figure 4 and Figure 5 evidence the glycoforms of the Lewis antigen and glycoforms of MUC5AC are elevated as compared to the control levels, see page 217 and page 218, respectively.
	Haab does teach pancreatic lesions can be detected by CT or ultrasound imaging, see page 2, section 0006.
Morever, Spetzler teaches methods for assessing and monitoring candidate biomarkers before, after treatment and at any timepoint to determine a subject’s response to the treatment after the diagnosis of cancer including pancreatic cancer, see entire Theranosis section beginning on page 107 and in particular sections 1032, 1053. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all documents to diagnose pancreatic cancer with the analysis of multiple candidate biomarkers and imaging the pancreas for abnormalities, subsequently treat the pancreatic cancer after a definitive diagnosis, monitor the patient’s response to the treatment and the possible recurrence of the cancer.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that once pancreatic cancer has been definitively diagnosed and characterized utilizing the candidate glycoform biomarkers in combination with other clinical factors, medical professionals can proceed with a clinical course of treatment, surveil the cancer for recurrence, as well as “…[monitor] the course of the disease after treatment”, see all documents in their entireties.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



18 November 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643